UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-4868


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

ABDULMALIK ABDULLA,

                 Defendant - Appellant.



                             No. 14-4877


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

AHMED MOHSSEN,

                 Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore. Richard D. Bennett, District Judge.
(1:14-cr-00050-RDB-1; 1:14-cr-00050-RDB-2)


Submitted:   November 30, 2015             Decided:   December 3, 2015


Before WILKINSON and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Gerald C. Ruter, LAW OFFICES OF GERALD C. RUTER, P.C., Towson,
Maryland, Warren E. Gorman, Rockville, Maryland, for Appellants.
Rod J. Rosenstein, United States Attorney, David I. Sharfstein,
Leo J. Wise, Assistant United States Attorneys, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Abdulmalik        Abdulla        and        Ahmed       Mohssen    appeal    their

convictions and respective 48-month sentences for four counts of

food stamp fraud, in violation of 7 U.S.C.A. § 2024(b)(1) (West

Supp. 2015), and seven counts of wire fraud, in violation of 18

U.S.C. § 1343 (2012).          They argue that the district court erred

in striking a juror for cause, determining that each Defendant

was responsible for over $1 million in losses, and rejecting

Mohssen’s     request    for     a    minor       or     minimal   role   adjustment.

Finding no error, we affirm.

     The Defendants contend that they were denied due process

under   the    Fifth    Amendment       when          the    district   court    struck

Prospective Juror Number 58 (Juror 58) for cause.                         During voir

dire follow up questioning, Juror 58 stated that she believed

that food stamp fraud was an everyday and common occurrence in

the Baltimore area.        However, Juror 58 also answered that she

could be a fair and impartial juror.                         Defendants contend that

the strike created a jury that was biased in violation of the

Sixth   Amendment      because       Juror       58    was   excused    for   allegedly

invalid reasons.        Defendants argue that because Juror 58 stated

that she had not personally seen food stamps traded for cash,

she was not closely familiar with anyone who had, and she could

be a fair and impartial juror, the court abused its discretion

in striking her for cause.

                                             3
       We    review       a     district       court's           determination        whether     to

remove a juror for cause for an abuse of discretion.                                          United

States v. Hager, 721 F.3d 167, 190 (4th Cir. 2013).                                          “It is

well-settled, of course, that an accused is entitled under the

Sixth Amendment to trial by a jury composed of those who will

adhere      to    the     law    and    fairly           judge    the    evidence.”           United

States v. Smith, 451 F.3d 209, 219 (4th Cir. 2006).                                     The trial

judge       “is    best       situated        to     determine          competency      to     serve

impartially.”           Patton v. Yount, 467 U.S. 1025, 1039 (1984); see

United States v. Cabrera-Beltran, 660 F.3d 742, 749 (4th Cir.

2011).       Thus, the trial judge possesses “very broad discretion

in     deciding         whether         to         excuse         a     juror     for        cause.”

Cabrera-Beltran, 660 F.3d at 749.

       This court will recognize an abuse of such discretion and

will reverse “if the court demonstrates a clear disregard for

the ‘actual bias’ of an individual venireman.”                                 United States v.

Turner,      389    F.3d       111,    115     (4th        Cir.       2004).     The    appellate

court’s role is to determine whether “‘the trial judge [was]

very     careful        to    see      that        the    jury        obtained   is     fair     and

impartial,’”        and       permitted            “sufficient          information      to     come

forward so that he could exercise his discretion in an informed

way.”       Id. at 118 (quoting Neal v. United States, 22 F.2d 52, 53

(4th Cir. 1927)).               To this end, the court “is bound either to

make or to permit such inquiries to be made as will enable him

                                                    4
in   the    exercise       of    his   discretion        to    exclude      from       the    jury

persons who have formed fixed opinions about the case and are

not fair and impartial jurors within the contemplation of the

law.”      Neal, 22 F.2d at 53.

      While the Defendants’ observations are not wholly lacking

in   merit,     they      do    not    entitle        them    to    relief.          The     court

considered      that      the     juror’s    response         could       cut   against        the

Government      or       the    defense.         Because      the    juror      stated        that

trading food stamps for cash is an everyday occurrence and that

it   happens       all    the    time,     she       could    presume      that      the     facts

alleged were true based on her perception that food stamp fraud

is rampant in Baltimore.                  Juror 58’s statements were based on

her outside sources rather than any evidence received during

trial.       The     strike     could     have       preserved      the    Defendants’         due

process rights because Juror 58’s statements could easily have

led her to believe that the allegations must be true since such

acts are so frequently done in Baltimore.                            On the other hand,

the court was also concerned that Juror 58’s knowledge of the

widespread      food      stamp    fraud    may       have    caused      her     to    be    less

likely     to   convict         because    food       stamp    fraud      is    an     everyday

occurrence and potentially not deserving of criminal prosecution

despite the statutory requirement.

      The district court’s decision to strike Juror 58 for cause

was not an abuse of its wide discretion.                             Although the juror

                                                 5
stated that she could be fair and impartial, there was a real

possibility of partiality based on her preconceived impression

and opinion.        Further, although the Defendants complain that the

court violated their due process rights, their counsel did not

take the opportunity to question Juror 58.                The trial judge is

in   the     best     position     to    evaluate    a    potential   juror’s

impartiality and credibility based on the juror’s answers to

questions presented.          Cabrera-Beltran, 660 F.3d at 749.       We have

reviewed the record and find that the court did not abuse its

discretion.

     Next, the Defendants contend that the district court erred

in determining the amount of loss at sentencing at nearly $1.2

million.      They contend that the cost of goods determined by

expert witness David Rutledge should be reduced because “several

items” were left out of the calculation; they, however, do not

identify these items.           An increase in the cost of goods sold

would reduce the amount of the fraudulent funds received.                 The

Defendants     also      do      not    address     the   district    court’s

determination that the reduction that they sought would require

a finding of a 39 percent addition in the cost of goods sold—

also unsupported by the trial evidence or any materials in their

sentencing memoranda.

     Mohssen also argued that he should be held responsible for

less than the $1,185,583 loss amount because there were some

                                         6
“missing invoices”—again with no further specific information—

that would increase the cost of goods.                     Mohssen further contends

that he should only be responsible for the funds deposited in

the Wells Fargo account because he was not a signor on the M&T

account.1

       In     assessing       a     challenge         to   the        district       court’s

application of the Sentencing Guidelines, we review the district

court’s       factual     findings        for     clear     error       and    its    legal

conclusions de novo.              United States v. Alvarado Perez, 609 F.3d

609, 612 (4th Cir. 2010).                  The amount of loss for sentencing

purposes “is the greater of actual loss or intended loss.”                                U.S.

Sentencing Guidelines Manual § 2B1.1(b)(1), cmt. n.3(A) (2013).

When       calculating    the      loss    attributable          to    a   defendant,        a

district      court   “need       only    make    a   reasonable       estimate      of    the

loss,      given   the    available        information.”              United   States       v.

Miller, 316 F.3d 495, 503 (4th Cir. 2003).                            Here, the cost of

goods       and    loss   calculation            methodologies         were    thoroughly

explained by FBI Forensic Accountant, and expert witness, David



       1
       Defendants also briefly alternatively argue that they
should only be held responsible for the amounts specified in the
counts in the superseding indictment (resulting in an offense
level of 7 for $772.04), or that they should split the amount
deposited in the Wells Fargo because they were each a signor,
instead of both being responsible for the full amount. For the
reasons stated below, the district court did not err in
determining the loss to be over $1,183,000 for each Defendant.



                                             7
Rutledge,       and    U.S.     Department           of     Agriculture        Special        Agent

Stanley Wojtkonski.             These witnesses adequately supported their

reasoning.           Moreover, the Defendants did not point to specific

items    that    would     have          changed      the    cost    of       goods    sold        and

subsequently the total estimated loss related to the food stamp

fraud.          We     therefore          conclude          that    the       district        court

appropriately          determined         that       the     estimated        loss     from        the

Defendants’ scheme was over $1 million and did not clearly err

in determining the loss amount.

       The court also did not err in rejecting Mohssen’s request

to   split      the    loss     between       the      Defendants.             Members        of    a

conspiracy      or     scheme       to    defraud      can     be    held      responsible         at

sentencing       for     the    entire       foreseeable            loss      caused     by     the

conspiracy or scheme.                See United States v. Bolden, 325 F.3d

471,     498    (4th     Cir.       2003)     (“In         calculating        fraud     loss,       a

sentencing court must first apply the principles of relevant

conduct.”) (internal quotation marks omitted); United States v.

Gilliam, 987 F.2d 1009, 1013 (4th Cir. 1993) (“one participant

in a multi-participant . . . conspiracy may be held accountable,

for sentencing purposes, for a greater or lesser [amount] than

other coparticipants”).                  “[T]he fraud loss properly attributable

to a defendant[] must be determined on the basis of (1) the acts

and omissions committed, aided, abetted, counseled, commanded,

induced,       procured,       or    willfully         caused       by    a   defendant;           and

                                                 8
(2) in the case of a jointly undertaken criminal activity, all

reasonably      foreseeable           acts     and    omissions         of    others    in

furtherance        of   the   jointly          undertaken         criminal     activity.”

Bolden, 325 F.3d at 499; see USSG § 1B1.3(a)(1)(B).

       There was testimony at trial by three witnesses that the

Defendants     jointly     operated          Sam’s,   thus    the      Defendants    quite

clearly participated in “jointly undertaken criminal activity.”

The court did not clearly err in determining that the same loss

amount should apply to both Defendants.

       Finally, Mohssen argues that the district court erred in

determining that he did not play a minor or minimal role in the

fraud.      See USSG § 3B1.2.          Mohssen contends that he was entitled

to the offense level reduction because he was not an owner or

supervisor of Sam’s, was not listed as an owner on the property

bill of sale, was not a signor on the M&T account, only received

a disbursement of $23,592.50 to his personal bank account, and

did not sign or submit the application to become a food stamp

retailer.

       A   district     court’s       determination         regarding     a   defendant’s

role   in    the    offense      is    reviewed       for    clear     error.       United

States v. Powell, 680 F.3d 350, 358-59 (4th Cir. 2012).                                  To

establish eligibility for a reduced offense level under § 3B1.2,

“[t]he defendant bears the burden of proving, by a preponderance

of   the    evidence,     that    he     is    entitled      to    a   mitigating      role

                                              9
adjustment in sentencing.”              Powell, 680 F.3d at 358-59 (internal

quotation    marks       omitted).        The    court   examines       “whether      the

defendant’s conduct is material or essential to committing the

offense.”        United States v. Akinkoye, 185 F.3d 192, 202 (4th

Cir. 1999) (internal quotation marks omitted).

     Mohssen       was    certainly       more    than     a    minor    or     minimal

participant in the food stamp fraud scheme.                     His girlfriend and

other     witnesses       testified        that     Mohssen      ran      the     store

approximately      half     of    the    time.     Mohssen’s      girlfriend         also

testified       that    Mohssen    told    her    that     he   and     Abdulla      were

co-owners    of    Sam’s.         Further,      although    Mohssen      attempts     to

characterize his financial benefit from the scheme as minimal

because    he    only    had     approximately      $23,000     disbursed       to   his

personal checking account, he used the Wells Fargo Sam’s account

as “his own personal piggybank” and withdrew funds regularly.

He also recruited at least one food stamp participant to sell

his benefits for cash.             These are not circumstances signifying

decreased culpability.            We therefore conclude that the district

court did not clearly err in determining that Mohssen was not

entitled to the role in the offense reduction.2


     2 Defendants briefly argue that their 48-month sentences are
substantively   unreasonable   in  consideration  of   18  U.S.C.
§ 3553(a)(2) (2012) because there is no need for deterrence as
they are subject to deportation after they have served their
sentences.      They  also   claim   that  their  sentences   are
(Continued)
                                           10
Accordingly, we affirm the judgments.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                        AFFIRMED




substantively unreasonable, without any specific supporting
argument. As the Defendants’ sentences are within the properly
calculated Guidelines range and they have not rebutted the
presumption that their sentences are reasonable balanced against
the 18 U.S.C. § 3553(a) (2012) factors, we conclude the court
did not abuse its discretion in imposing the sentences.      See
United States v. Louthian, 756 F.3d 295, 306 (4th Cir.)
(citation omitted) (“[A]ny sentence that is within or below a
properly   calculated    Guidelines  range    is   presumptively
[substantively] reasonable.    Such a presumption can only be
rebutted by showing that the sentence is unreasonable when
measured against the 18 U.S.C. § 3553(a) factors.”), cert.
denied, 135 S. Ct. 421 (2014).



                                  11